STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

CYNTHIA          A.    F' RANDRIA                                                                NO.      2021        CW    1324


VERSUS


SUSAN       M.    GARDNER,             ET     AL.                                                FEBRUARY            14,    2022




In    Re:             Cynthia           A.       Frandria,           applying              for    supervisory               writs,

                      21st        Judicial              District          Court,           Parish        of         Tangipahoa,
                      No.    2020-- 0001051.




BEFORE:               McCLENDON,              WELCH,          AND    THERIOT,          JJ.


        WRIT           DENIED.             The      relator          Cynthia          A.      Frandria' s            motion        to
appeal           and    her       motion            and       second      request           for     devolutive              appeal

were        not
                      timely          filed.        Notice          of    the    August           31,     2020,        judgment
at    issue           was    mailed           on        September          14,        2020.       Ms.     Frandria           filed
her    motion           for       appeal           an
                                                          February         22,        2021,       and    her        motion        and

second           request          for       appeal        on    June      17,     2021.          Under        La.     Code       Civ.
P.    art.        2087,       Ms.          Frandria' s          motions          for       appeal       were        not     timely
filed.        Without             a    showing           of    timeliness,             we     have       no    jurisdiction
to    consider              her       writ       application.              See        Sanchez       Law       Firm,         LLC    v.
Sherman,          2018- 0416 (               La.    App.       lst       Cir.    7/    11/ 18),         2018    WL     3388030,
 2(    unpublished)("[                     T] he defect of not taking an appeal timely is
jurisdictional,                       and     neither          counsel,          the        trial        court,            nor    the
appellant              court           has         the        authority          to        extend         this         delay.")
 citation             omitted).



                                                                    PMC
                                                                    JEW
                                                                 MRT




COURT       OF APPEAL,                FIRST        CIRCUIT




       DEPUTY          CLERK          3F     COURT
                 FOR    THE       COURT